     Case 4:19-cv-00226 Document 449 Filed on 03/29/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                       IN THE UNITED STATES DISTRICT COURT                          March 29, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                         Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                      §
                                             §
                       Plaintiffs,           §
                                             §
v.                                           §           CIVIL ACTION NO. H-19-226
                                             §
HARRIS COUNTY, TEXAS, et al.,                §
                                             §
                       Defendants.           §

                                          ORDER

       The felony judges’ unopposed motion to continue the conference set for April 9, 2021,

(Docket Entry No. 445), is granted. The conference is reset for Wednesday, April 14, 2021, at

10:00 a.m., by Zoom.

       SIGNED on March 29, 2021, at Houston, Texas.




                                          _______________________________________
                                                       Lee H. Rosenthal
                                                Chief United States District Judge
